DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.
Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered, but are moot in view of the examiner’s modified claim rejections. The applicant made the following arguments; the examiner has explained below how the newly cited art overcomes the deficiencies pointed out by the applicant: 
(1) The applicant argued that the examiner provides insufficient justification for incorporation of Khalil’s antenna into the device of Salahieh, and Salahieh’s electrode assembly doesn’t perform a function that would require an antenna, and that Khalil doesn’t teach or suggest that the marker is integrated into the antenna, and the examiner’s justification is insufficient because “calibration of antenna position” due to slight shift in antenna location would not necessarily be required; the examiner modified the rejection, rendering the applicant’s argument moot. The examiner cites to Wada, which discloses, “The present invention relates to a detector for detecting, from outside of a lumen, an RF tag marker indwelled in the lumen, the detector having a detection unit having: an antenna capable of communicating with the RF tag marker; and a reader,” ([0029]). It would be obvious to one of ordinary skill in the art to modify Salahieh with the antenna-integrating marker of Wada such that the integration enables communication with other device components, thus enhancing device performance.
(2) The applicant argued that the disclosure of the feedthrough is not sufficient in Salahieh, nor of the receiving device for a connector, and the supporting references do not remedy this deficiency. The examiner modified the rejection, rendering this argument moot. The examiner has further cited to Keren, which discloses an implantable device marker and thus exists in the applicant’s field of endeavor. It would be obvious to one of ordinary skill in the art to incorporate the feedthrough location disclosed by Keren into the device of Salahieh such that the circuitry is located on the housing, in order to optimize connections between the main body and header of the device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011143468 A2 to Salahieh et al, henceforth Salahieh and further in view of US 20170291029 A1 to Khalil et al, henceforth Khalil, and further in view of US 2012065503 to Rogers et al, henceforth Rogers, in further view of US 20170105810 A1 to Wada et al, in further view of US 20100275934 A1 to Keren et al. 
Regarding claims 1, 11, 12 and 13, Salahieh, which teaches implantable electrode assemblies, including those for stimulation devices and energy delivery systems ([0004]; [0103]), and thus exists in the applicant’s field of endeavor, teaches in one embodiment a radiographic marker (a set of radiopaque markers 58, [0232], Fig. 3B) integrated in a metal conducting element (electrode 6, Fig. 39C, [0229]; also see [0128]). That embodiment constitutes a detail of a main embodiment (Fig. 3B-3E); Salahieh teaches an “integration of a radiopaque marker system 58 directly onto the flex circuit 89” ([0232-0233]). Salahieh teaches a conductor connected to a receiving device for a connector, said conductor connecting said receiving device to a feedthrough (the flex circuit 89 is designed as a connecting segment, part of an ultimately “unitary structure” ([0122]); Salahieh cites an example in which the “flex circuit spans from the electrodes of the assembly to a connector at a handle” ([0122]). Salahieh generically discloses components of feedthrough and conductor by disclosing a flex circuit; however, for still further specificity and support, Khalil, which teaches an implantable pulse generator and header, and thus exists in the applicant’s field of endeavor, explicitly states a feedthrough (“feedthrough 122” with “pins 124,” which “interfaces with…antenna 110” [0090]; Fig 2). Regarding the receiving device connected to a feedthrough via a conductor, the antenna of Khalil can be considered both a receiving device and a conductor; in fact, an antenna is defined as, “an array of conductors (elements), electrically connected to the receiver or transmitter” (Wikipedia), and thus Khalil also discloses a feedthrough connected to a receiving device. It would be obvious to one of ordinary skill in the art to modify Salahieh with the feedthrough disclosed by Khalil, such that neighboring electrical elements are linked without loss in transmissive performance. Salahieh does not explicitly disclose an antenna; however, Khalil teaches an antenna (antenna 110, Figs. 1-2). Khalil further discloses a marker integrated into the header (header 114 also contains a radiopaque titanium (6Al-4V) tag 132, [0092]). While Khalil does not state that the marker is integrated into the antenna itself, it would be obvious to one of ordinary skill in the art to integrate the marker of Khalil into the antenna disclosed by Khalil; if an antenna is providing a signal, precise antenna location metadata can be used to explain and correct for signal aberrations – as an example, if the antenna has shifted slightly, the signal might require calibration. 
Salahieh in view of Khalil discloses a marker that is radiopaque, but does not necessarily state wherein the marker comprises letters and/or numbers (i.e. if the marker is technically “graphic”) However, Roger clearly teaches a radiographic marker ([0055, 0065, 0081]), which comprises letters and/or numbers, and is therefore fully “graphic.” It would be obvious to one of ordinary skill in the art to incorporate the radiographic marker as taught by Roger into the radiopaque conducting elements as taught by Salahieh in view of Khalil, as this would increase the amount of information the marker can convey (i.e. beyond orientation or location, graphic information could convey date of manufacture, etc. (see Rogers [0081])). 
Regarding a feedthrough that is disposed on the housing of the implant, Keren discloses, “Thus, the system 100 includes one or more location markers--a single location marker 10 being shown in the present example, and a detection system 30. The marker 10 includes an electronic circuit 12 which may be located (printed or assembled) on a substrate and/or enclosed in housing (capsule), generally at 11,” ([0090], Keren, US 20100275934 A1). It would be obvious to one of ordinary skill in the art to incorporate the feedthrough location disclosed by Keren into the device of Salahieh such that the circuitry is located on the housing, in order to optimize connections between the main body and header of the device.
Regarding the marker-integrated antenna, Wada, which discloses systems for medical obstacle detection and thus exists in the applicant’s field of endeavor, discloses, “illustrated in FIG. 3, the IC tag marker 1 may have an IC chip 12 and an antenna 13 inside the body 11 of the IC tag marker 1 (US 20170105810 A1, Wada, [0090]); Wada further discloses, “In FIG. 4a, the perforation part 15 exists at an outside position deviated from a central part of the body 11, so that the IC chip 12 and the antenna 13 can be disposed on another side. With such a configuration, the IC tag marker 1 can be inserted around the claw part 21b of the opening/closing arm 21 such that the IC chip 12 and the antenna 13 are disposed on the inside of the opening/closing arm 21,” ([0103]). It would be obvious to one of ordinary skill in the art to modify Salahieh with the antenna-integrating marker of Wada such that the integration enables communication with other device components, thus enhancing device performance.

Regarding claim 4, Salahieh teaches wherein said metal conducting element (electrodes 6) is made of a biocompatible metal ([0128]).

Regarding claim 6, Salahieh teaches, “additives blended [into the electrode material] to enhance radiopacity” ([0128]). If the electrodes are heavily doped with additives (whether over a cross-section, or its entire volume) then the metal conducting element comprises either a segment of the radiopaque marker, or is itself the radiopaque marker. In both cases, this would teach wherein said metal conducting element and said radiographic marker have a uniform thickness ([0128]). Salahieh further teaches wherein radiopaque markers are, “laid out next to, on top or below the electrodes” ([0128]). It would be obvious to one of ordinary skill in the art to combine the embodiments of Salahieh; that is, a cross-sectional segment of the metal conducting element should be materially radiopaque (i.e. doped with or formed of a radiopaque material) ([0128]); further, it should be coupled with a radiopaque or radiographic tag, which, as stated in the rejection of claim 1, can convey more information to an operator than merely the location of the tagged element.

Regarding claims 9-10, Salahieh in view of Khalil does not state a radiographic or alphanumeric symbol per se. However, Rogers states one embodiment in which the, “marker may be a sheet, plate, disc, or the like, with numbers, letters or symbols cut and punched out,” ([0055]; see also [0065]). Rogers further states that the marker may include “radiopaque representations of all alphanumeric characters,” ([0081]). It would be obvious to one of ordinary skill in the art to incorporate the radiographic and alphanumeric signage as taught by Roger into the radiopaque conducting elements as taught by Salahieh in view of Khalil, as this would increase the amount of information the marker can convey (i.e. beyond orientation or location, it could convey include date of manufacture, etc. ([Rogers 0081])).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Khalil in view of Rogers in view of Wada in view of Keren as applied to claim 4 above, and further in view of US RE45030 E to Stevenson.
Regarding claim 5, Salahieh in view of Khalil does not state niobium. However, Stevenson, which discloses the header of an implantable device and thus exists in the applicant’s field of endeavor, states wherein metal conducting element is made of niobium ([0029]). It would have been obvious to one of ordinary skill in the art to modify the device of Salahieh in view of Khalil in view of Rogers with the biocompatible metal niobium as taught by Stevenson, as the use of biocompatible metals in IMDs is necessary to prevent corrosion, and this would constitute a mere selection of a known material based on its suitability for its intended use, which is prima facie obvious (see MPEP 2144.07).
Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Khalil in view of Rogers as applied to claim 6 above, and further in view of US 20140058494 to Ostroff.
Regarding claims 7 and 8, Salahieh in view of Khalil in view of Rogers discloses the invention substantially as claimed for the device of claim 1 and the uniform thickness of claim 6, however fails to state a particular thickness or range. Ostroff, which teaches a radiopaque marker for an IMD and thus exists in the applicant’s field of endeavor, teaches where, “in some embodiments the thickness of the radiopaque marker can be about 0.001 inches to about 0.01 inches” ([0054]), a range which overlaps with the applicant’s claimed range of a thickness of 50 pm of greater for the radiopaque marker, and would apply to the thickness of the metal conducting element in light of claim 6, which states that marker and conducting element have a uniform thickness. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Salahieh in view of Khalil in view of Rogers with the thickness as taught by Ostroff; the marker must be thick enough to clearly register when imaged, and proportional to its companion parts within the IMD into which it is integrated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792